ORDER

MICHAEL K. RANDOLPH, Justice,
for the Court.
¶ 1. These matters came before the Court en banc on the Motion for Disbar*1271ment filed by the Mississippi Bar and the response and motions filed by attorney Paul S. Minor (“Response to Motion for Disbarment and Motion for Permission to File or Submit Additional Information,” and “Supplement to Motion for Permission to File or Submit Additional Information.”)
¶ 2. The Bar filed a formal complaint against Minor based on his felony convictions in the United States District Court for the Southern District of Mississippi. By order handed down January 17, 2008, this Court granted the Bar’s subsequent Motion for Indefinite Suspension Pending Appeal, Striking from the Rolls, Suspending and Staying Proceedings. On December 11, 2009, the United States Court of Appeals for the Fifth Circuit reversed Minor’s conviction for federal program bribery, but affirmed his convictions on all other counts. See U.S. v. Whitfield, 590 F.3d 325 (5th Cir.2009). On October 4, 2010, the United States Supreme Court denied Minor’s petition for writ of certiora-ri.
¶ 3. Thereafter, the Bar filed this Motion for Disbarment. The Bar asserts that Minor’s appeal has been concluded and asks this Court to disbar him pursuant to Rule 6 of the Mississippi Rules of Discipline. Minor then filed his “Response to Motion for Disbarment and Motion for Permission to File or Submit Additional Information,” and followed this response and motion, by filing a “Supplement to Motion for Permission to File or Submit Additional Information.” After due consideration, this Court finds that the Bar’s motion should be granted and Minor’s Motion for Permission to File or Submit Additional Information should be denied.
¶ 4. Minor’s argument regarding the ripeness of the Bar’s motion is without merit. Minor argues that the motion is premature pending his sentencing hearing and possible subsequent collateral attack upon his convictions. The United States Supreme Court denied Minor’s petition for writ of certiorari. Whitfield v. U.S., — U.S. -, 131 S.Ct. 136, 178 L.Ed.2d 83 (2010). Upon that denial, “all appeals [had been] concluded without reversal.... ” M.R.D. 6(d). “[T]he Court shall forthwith enter an order of disbarment.” Id.
IT IS THEREFORE ORDERED that:
1. Paul S. Minor is hereby permanently DISBARRED from the practice of law in the State of Mississippi.
2. This order shall constitute notice of permanent disbarment in this cause.
3. The Clerk of this Court shall forward certified copies of this order to Paul S. Minor and the Executive Director of the Mississippi Bar.
4. Paul S. Minor shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment and comply with all other requirements applicable to disbarred attorneys pursuant to Rule 11 of the Mississippi Rules of Discipline.
5. Paul S. Minor shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi and that he has complied fully with all of the requirements set forth in Rule 11 of the Mississippi Rules of Discipline.
6. The Clerk of this Court shall immediately forward certified copies of this order to the Chancery Clerk and the Circuit Clerk of Harrison County and to the senior chancellor of the Chancery Court of Harrison County and the senior circuit judge of the Circuit Court of Harrison County, and the order shall be entered upon the minutes of those courts in accordance with Rule 8.6(iii) of the Mississippi Rules of Discipline.
*12727. The Clerk of this Court likewise shall immediately forward certified copies of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
8. Minor’s Motion for Permission to File or Submit Additional Information is denied.
9. Costs of these proceedings are hereby assessed to Paul S. Minor.
SO ORDERED, this the 11th day of February, 2011.
KITCHENS, J., NOT PARTICIPATING.